Ellison, J.
— This action was instituted by filing a petition. Defendant answered at the return term, and at same term plaintiff moved for judgment on the pleadings. This motion was taken up without objection and sustained by the court. No exception was taken. At the next regular term defendant filed a motion to set aside this judgment for the reason that it was rendered at the return term while (as it is claimed) the Revised Statutes, 1879, were yet in force. This motion was overruled as it should have been. The parties were in court, and submitted to the action of the court without objection or exception. The judgment is affirmed.
All concur.